DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
Claim Objections
Claim 9 is objected to because of the following informalities: 
“configured to deliver energy through the first and second jaws through the grasped tissue” in lines 11-12 should be amended to -configured to deliver the energy through the first and second jaws and through the grasped tissue-
“and a monopolar mode in which the conductive member is extended distally from the end effector and the surgical device is configured to deliver energy in only the monopolar mode when the conductive member is extended distally” in lines 14-16 should be amended to --and the surgical device is configured to deliver energy only in a monopolar mode when the conductive member is extended distally from the end effector--. 
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the bipolar” in line 12 should be amended to -the bipolar mode-. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claim recites “the bipolar modes” which does not have sufficient support in the instant specification since the specification only discloses one bipolar mode. 
It is noted that the specification does reasonably support a plural “monopolar modes” since [0073] and [0076] support spot seal, coagulation, marking, and cutting modes for the monopolar energy.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “conduct energy through tissue adjacent thereto” in lines 22-23 which renders the claim indefinite because it is unclear whether this is the same or different than the energy and tissue as previously recited in lines 11-12 of the claim. For purposes of examination, this will be treated as being the same energy and tissue as previously recited in lines 11-12 of the claim.
Regarding claim 8, the claim recites the limitation “supply energy to the first and second jaws and the conductive member” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “energy” in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “energy” in claim 1.
Regarding claim 9, the claim recites the limitation “the closure grip including a secondary electrode handle configured to move independent of the closure grip” in lines 7-8 which renders the claim indefinite because it is unclear if the claim recites that the secondary electrode handle can move independently of itself since the closure grip includes the secondary electrode handle, or the closure grip and secondary electrode handle are intended as two separate elements that move independently of one another. For purposes of examination, this will be treated as limiting the secondary electrode handle being configured to move independently of the handle.
Further regarding claim 9, the claim recites the limitation “energy” in lines 11 and 15 which render the claim indefinite because it is unclear whether these are the same or different than the previously recited “energy through the grasped tissue therebetween” and “energy to tissue adjacent to the end effector” as previously set forth in the claim. For purposes of examination, these will be treated as being the same as the previously recited “energy through the grasped tissue therebetween” and “energy to tissue adjacent to the end effector” as previously set forth in the claim, respectively.
Further regarding claim 9, the claim recites the limitation “through the grasped tissue therebetween only in a bipolar mode and the conductive member is retracted proximally” in lines 12-13 which renders the claim indefinite because it is unclear whether this requires energy to be delivered through the first and second jaws only in a bipolar mode and the conductive member to be retracted proximally, or the energy to be delivered through the first and second jaws in only a bipolar mode when the conductive member is retracted proximally. For purposes of examination, this will be treated as requiring the energy to be delivered through the first and second jaws in a bipolar mode when the conductive member is retracted proximally.
Regarding claim 10, the claim recites the limitation “energy” which renders the claim indefinite because it is unclear whether this is the same or different than the “energy” in line 10 of claim 9. For purposes of examination, this will be treated as being the same as the “energy” in line 10 of claim 9.
Regarding claim 13, the claim recites the limitation “transect tissue grasped therebetween” which renders the claim indefinite because is unclear whether this is the same or different than the previously recited “tissue grasped therebetween” in line 5 of claim 9. For purposes of examination, this will be treated as being the same as the previously recited “tissue grasped therebetween” in line 5 of claim 9.
Regarding claim 14, the claim recites the limitation “an energy assembly” in line 10 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “energy assembly” in line 5 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “energy assembly” in line 5 of the claim.
Regarding claim 18, the claim recites the limitation “transect tissue grasped therebetween” which renders the claim indefinite under substantially similar rationale as that applied to claim 13 above.
Regarding claim 19, the claim recites the limitation “monopolar and bipolar modes” which renders the claim indefinite because it is unclear whether these monopolar modes are the same or different than the “monopolar mode” as previously set forth in claim 1. For purposes of examination, this will be treated as including the “monopolar mode” as previously set forth in claim 1.
Further regarding claim 19, the claim recites the limitations “energy” in lines 2 and 4, which renders the claim indefinite because it is unclear whether these are the same or different than the previously recited “energy through tissue grasped therebetween” and “energy through tissue adjacent thereto” in claim 1. For purposes of examination, these will be treated as further limiting the previously recited “energy through tissue grasped therebetween” and “energy through tissue adjacent thereto” in claim 1, respectively.
Claims 2-3, 6-7, 11-12, 15 and 17 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moua et al. (US 2014/0005666) (“Moua”) in view of Bacher (US 6,299,625).
Regarding claim 9, Moua teaches a surgical device (see Fig. 1), comprising: a handle (see handle 50, Fig. 1) having an elongate shaft extending distally therefrom (see elongate shaft 12 extending from handle 50, Fig. 1); an end effector operatively connected to a distal end of the elongate shaft (see end effector 100 operatively connected to the distal end of shaft 12, Figs. 1-2), the end effector having first and second jaws configured to grasp tissue therebetween (see jaws 110 and 120; [0052], Figs. 1-2) and to conduct energy through the grasped tissue therebetween (see [0050]); a closure grip extending from the handle (see movable handle 40; [0052], Fig. 1) and being pivotable relative to the handle to open and close the first and second jaws (see [0052] and Figs. 3-4B), the housing including an electrode slider configured to move independently of the closure grip (see slide knob 64; [0060], Fig. 1); a conductive member selectively extendable distally from the end effector (see conductive monopolar assembly 200 extendable distally beyond the jaws; [0060], Figs. 4A-4C and 5C) and configured to conduct energy to tissue adjacent to the end effector (see [0061]); wherein the surgical device is configured to deliver energy through the first and second jaws through the grasped tissue therebetween only in a bipolar mode and the conductive member is retracted proximally in the end effector (see return to bipolar only mode once the monopolar assembly is retracted, [0062]-[0063]), and a monopolar mode in which the conductive member is extended distally from the end effector and the surgical device is configured to deliver energy in only the monopolar mode when the conductive member is extended distally (see energizing of monopolar assembly 200 in an only monopolar mode while extended distally and insulation provided between the jaws and monopolar assembly 200 while it’s in the extended position, [0061]-[0062]), the surgical device transitioning between the bipolar mode and the monopolar mode in response to movement of the electrode slider (see transition to monopolar from bipolar in response to the slider 64 extending the monopolar assembly 200, [0060]-[0062]). However, Moua fails to teach wherein the closure grip including a secondary electrode handle configured to move independent of the closure grip (see also rejection under 35 U.S.C. 112 above), and the surgical device transitioning between the bipolar mode and the monopolar mode in response to pivotable movement of the secondary electrode handle.
Bacher teaches a surgical instrument comprising an end effector having jaws (see Fig. 1) that further includes two handle elements (see handle elements 30 and 32, Fig. 1) that are pivotably movable independently of one another for independently actuating first and second jaw parts (see col. 8, lines 36-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the electrode slider as taught by Moua for a second electrode handle configured to move independent of the closure grip to transition the surgical device between the monopolar and bipolar modes in response to its pivotable movement as claimed in light of Bacher since the substitution would have only produced predictable results of providing a mechanism for facilitating independent deployment and retraction of the monopolar assembly (see Moua: [0060] and Bacher: col. 7, lines 7-13).
Regarding claim 11, Moua further teaches wherein the conductive member has a hook on a distal end thereof (see hook 225c at the distal end of the conductive assembly 200; [0065], Fig. 5C).
Regarding claim 12, Moua further teaches wherein the hook is positioned distal of a distal end of the first jaw and is oriented away from the second jaw in the monopolar mode (the hook 225c positioned distal of the distal end of both jaws in the configuration shown in Fig. 4D and oriented away from the first jaw 110 in the orientation shown in Fig. 5C during the monopolar use mode of Fig. 4D).
Regarding claim 13, Moua further teaches wherein the first and second jaws are configured to transect tissue grasped therebetween (see [0059]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moua in view of Bacher and in further view of Garrison et al. (US 2015/0066009) (“Garrison”).
Regarding claim 10, Moua in view of Bacher teaches the limitations of claim 9, however Moua in view of Bacher fails to specifically teach wherein energy can be conducted through the conductive member only in the monopolar mode.
Garrison teaches electrosurgical forceps (see Figs. 1-2B) including a monopolar deployable member (see [0009], Fig. 1) wherein monopolar energy is supplied to the monopolar member 220 only when it is deployed distally and energy is supplied to the jaw members only when the monopolar member 220 is in a retracted position (see [0050], Figs. 6A-6B) and the wherein the end effector is decoupled from the generator when the monopolar assembly is coupled and the monopolar assembly is decoupled from the generator when the end effector is coupled (see [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy supply to the conductive member as taught by Moua and Bacher to be conducted through the conductive member only in the monopolar mode in light of Garrison, the motivation being to provide the predictable advantages of easier/concurrent transition between bipolar and monopolar modes of treatment with extension/retraction movement (see Garrison [0063]) and providing additional safety to the instrument by preventing unintentional energy application through the jaw members or conductive member (see Garrison [0064]-[0065]).

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moua in view of Schall (US 2011/0264093) and in further view of Kappus et al. (US 2011/0054469) (“Kappus”).
Regarding claim 14, Moua teaches a surgical method (see method of use illustrated in Figs. 4A-4C and Figs. 8A-8B), comprising: actuating a trigger assembly (see movable handle 40; [0052], Fig. 1) on a surgical device (see surgical device shown in Fig. 1) to pivotally move about a first range of motion (see range of motion that movable handle moves within; [0052] and Figs. 3-4B) to cause opposed first and second jaws of an end effector (see jaws 110/610 and 120/620 of end effector 600; [0052], Figs. 1-2 and 8A-8B) on the surgical device to move from an open position to a closed position and grasp tissue therebetween (see [0052] and Figs. 3-4B); actuating an energy assembly to deliver energy only in a bipolar mode to the first and second jaws to seal the tissue grasped therein (see actuation of switch 90 in the bipolar mode to seal grasped tissue, [0057]); actuating the assembly to move about a second range of motion (see sliding of the slider 64, [0060]) during which the first and second jaws remain in the closed position and a conductive member in the end effector is translated to protrude distally beyond the end effector (see jaws remaining closed while monopolar member 630 in the end effector is translated to protrude distally beyond the end effector; [0078], Figs. 8A-8B); and actuating an energy assembly to deliver the energy only in a monopolar mode to the conductive member to treat tissue located adjacent thereto (see actuation of second activation switch 95 to deliver only monopolar energy to treat adjacent tissue, [0061]). However, Moua fails to teach wherein the trigger assembly pivotally moves about the second range of motion, and wherein delivery of the energy in the bipolar mode to the first and second jaws is prevented by the trigger assembly when the conductive member protrudes distally beyond the end effector.
Schall teaches an electrosurgical forceps (see Fig. 3) including a trigger (see trigger 328, Fig. 3) being pivotably movable through a first range of motion (see first range of motion indicated by arrow A in Fig. 3) to close the jaw (see [0044]) and then a second range of motion (see second range of motion indicated by arrow B in Fig. 3) to advance a cutting member distally through the jaw member (see [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trigger assembly as taught by Moua to be pivotably movable through a second range of motion during which the jaws remain in the closed position and the conductive member in the end effector is translated to protrude distally beyond the end effector in light of Schall (replacing the slider 64 of Moua), the motivation being to provide the advantage of enabling the jaw closure and extension of the conductive member of Moua to be achieved in a single stroke of the trigger (see Schall: Abstract and [0009]) and further since simply substituting the slider as taught by Moua for a double functionality trigger as taught by Schall would only provide the predictable results of producing a mechanism for allowing independent actuation of the jaws and conductive member. In light of the modification, the second range of motion of the trigger would extend the conductive member distally beyond the end effector for use as directed by Moua (see Moua Fig. 8B). However, Moua in view of Schall fails to teach wherein delivery of the energy in the bipolar mode to the first and second jaws is prevented by the trigger assembly when the conductive member protrudes distally beyond the end effector.
Kappus teaches an electrosurgical forceps device (see Figs. 1A-1B) that includes a safety lockout that prevents activation of a monopolar switch comprising a mechanical interface disposed on one or both of the handles that prevents activation of the monopolar switch (or bipolar switch or both switches) when the handles are disposed in a first position relative to the housing and permits activation of one or both switch when the handles are disposed in a second position relative to the housing (see [0057]-[0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trigger assembly as taught by Moua in view of Schall such that delivery of the energy in the bipolar mode to the first and second jaws is prevented by the trigger assembly when the conductive member protrudes distally beyond the end effector in light of Kappus, the motivation being to increase safety of the procedure by preventing the incorrect type of energy being delivered when the device is in the bipolar or monopolar modes (see Kappus [0056]-[0058]).
Regarding claim 15, Moua in view of Schall further teaches after actuating the energy assembly, actuating the trigger assembly to pivotally move about the second range of motion such that the conductive member retracts proximally into the end effector (see Schall: [0039]).
Regarding claim 17, Moua further teaches actuating a cutting assembly on the surgical device to transect the tissue grasped between the first and second jaws (see [0059]).
Allowable Subject Matter
Claims 1-3, 6-8 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Moua et al. (US 2014/0005666) and Schall (US 2011/0264093), fails to reasonably teach or suggest wherein the conductive member is configured to conduct the energy through the tissue adjacent tissue thereto, in a monopolar delivery mode, in both the retracted position and extended position when considered in combination with the additional claim elements. Moua teaches a conductive member that conducts monopolar energy to tissue in an extended position, however the conductive member is insulated from the tissue in the retracted position and is not configured to conduct energy to the tissue in the retracted position (see Moua [0058] and [0062]) and Schall does not supply the missing teaching.
Response to Arguments
Applicant's arguments filed 13 April 2022 directed to the rejected claims have been fully considered but they are not persuasive. 
In response to applicant's argument directed to inoperability with respect to the combination of Moua and Schall (see Remarks pgs. 11-13), the examiner respectfully disagrees. Applicant is referring to an embodiment shown in Fig. 6C of Moua, however this is not the embodiment being relied upon in either the current or previous rejection. The embodiment being relied upon in the current rejection is shown in Figs. 8A-8B which does not operate in the same manner as the embodiment shown in Fig. 6C.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see Remarks pgs. 12-13), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the conclusion of obviousness is only based upon teachings and motivation found in the prior art that are found in both Moua and Schall combined with knowledge that was within the level of one of ordinary skill in the art before the effective filing date of the claimed invention (see further explanation above in the obviousness rejection of claim 14). Additionally, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s additional arguments that are applicable to the additional rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794